Citation Nr: 1805754	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-13 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for memory loss and nervousness.

3. Entitlement to service connection for a heart condition, to include as secondary to Parkinson's disease and to also include as due to an undiagnosed illness.

4. Entitlement to service connection for memory loss to include as secondary to Parkinson's disease and to also include as due to an undiagnosed illness.

5. Entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease. 

6. Entitlement to an effective date prior to February 22, 2011 for service connection for Parkinson's disease. 



7. Entitlement to service connection for sleep apnea to include as secondary to Parkinson's disease.

8. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, and to also include depression as secondary to Parkinson's disease. 

9. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Daniel Smith, Attorney 


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel













INTRODUCTION

The Veteran served on active duty from August 1976 to August 1996 to include service in Southwest Asia from August 1990 to March 1991. 

These appeals come before the Board of Veterans' Appeals (Board) on appeal from a January 2011, July 2012, January 2014, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the January 2011 rating decision, the RO denied service connection for a heart condition and memory loss and nervousness because the evidence submitted was not new and material. 

In the July 2012 rating decision, the RO granted service connection for Parkinson's disease with an evaluation of 30 percent effective February 22, 2011, and denied service connection for sinus bradycardia and PTSD. 

In the January 2014 rating decision, the RO denied entitlement to individual unemployability. 

In the March 2015 rating decision, the RO denied service connection for sleep apnea. 

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim. Id. at 5. 

The Veteran filed a claim for memory loss and nervousness. However, the Board notes that when the Veteran describes his symptoms, the Veteran continuously expressed that his hands shake all the time and he occasionally gets nervous but his main complaint was that his hands shake. The Board acknowledges that the Veteran filed another claim for tremors and was granted service connection for Parkinson's disease. Therefore, the Board has recharacterized the issue of enticement to service connection for memory loss and nervousness to entitlement to service connection for memory loss.  

The Veteran also filed a claim for entitlement to service connection for PTSD. The Board notes that in a January 2015 VA examination for Parkinson's disease, the examiner noted that the Veteran has mild depression. Therefore, as the Veteran's claim on appeal encompasses all symptoms of an acquired psychiatric disorder, the Board has expanded the claim to include all acquired psychiatric disorders.

The issues of entitlement to service connection for a heart condition, memory loss, sleep apnea, acquired psychiatric disorder; entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease; entitlement to an effective date prior to February 22, 2011 for service connection for Parkinson's disease; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed September 1997 rating decision denied the Veteran service connection for a heart condition and is final. 

2. Evidence received since the unappealed rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a heart condition. 

3. An unappealed December 1997 rating decision denied the Veteran service connection for memory loss and nervousness and is final. 

4. Evidence received since the unappealed rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for memory loss and nervousness. 


CONCLUSIONS OF LAW

1. The September 1997 rating decision is final; new and material evidence has been received to reopen the claim of service connection for a heart condition. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2. The December 1997 rating decision is final; new and material evidence has been received to reopen the claim of service connection for memory loss. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim. See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Inasmuch as this decision reopens the claim for entitlement to service connection for a heart condition and service connection for memory loss and remands the following issues on appeal on the merits, there is no need to discuss the impact of the VCAA on the matter as any notice or duty to assist omission is harmless. 

Upon adjudication upon the merits, the Board will discuss the duties to notify and assist.







II. New and Material 

Heart Condition 

The Veteran submitted a claim for service connection for a heart condition in September 1996. 

Entitlement to service connection for a heart condition was denied in a September 1997 rating decision on the basis that there was no record of a heart condition showing a chronic disability and no objective medical evidence of a chronic undiagnosed illness involving heart condition.

The Veteran did not appeal the decision or submit any pertinent/relevant evidence within one year of notice of this rating decision, and it is therefore found to be a final decision. See 38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.
The Veteran submitted a claim for service connection for a heart condition in August 2010 and a claim for sinus bradycardia in February 2011. 

A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The evidence received since the prior denial include: (i) Social Security Administration records (ii) a medical study by Cleveland Clinic Journal of Medicine, and (iii) lay evidence.

The Board therefore finds that these records are new and material evidence which directly relate to an unestablished fact necessary to substantiate the Veteran's claim. The claim of entitlement to service connection for a heart condition is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

Memory Loss and Nervousness 

In September 1996, the Veteran filed a claim for memory loss and nervousness as due to an undiagnosed illness.

In a September 1997 rating decision, the RO denied the Veteran service connection for memory loss and nervousness based essentially on finding that there was no objective evidence of a chronic undiagnosed illness involving memory loss or nervousness. Thereafter, a November 1997 rating decision continued the denial of service connection for memory loss and nervousness. Finally, a December 1997 rating decision continued the previous denials, stating that service connection for memory loss and nervousness remains not well-grounded as the evidence fails to show a permanent residual or chronic disability and there is no objective medical evidence of a chronic undiagnosed illness involving memory loss and nervousness. 

The evidence received since the prior denials include: (i) a November 2011 VA examination that showed mild cognitive impairment or dementia (ii) Social Security Administration records, and (iii) lay evidence. 

The Board therefore finds that these records are new and material evidence which directly relate to an unestablished fact necessary to substantiate the Veteran's claim. The claim of entitlement to service connection for memory loss and nervousness is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).






ORDER

New and material evidence having been received; the claim of entitlement to service connection for a heart condition is reopened.

New and material evidence having been received; the claim of entitlement to service connection for memory loss is reopened. 


REMAND

Sinus Bradycardia 

The Veteran contends that his heart condition is due to his military service, to include as secondary to the Veteran's service connected Parkinson's disease and to include as due to an undiagnosed illness. The Veteran's service treatment records showed findings of bradycardia. 

The Veteran's representative submitted an article by Cleveland Clinic Journal of Medicine which stated that cardiac sympathetic denervation is virtually universal in patients with Parkinson's disease.  

In a June 2012 treatment note from Winn ACH, the Veteran's heart rate and rhythm was noted to be abnormal. 

Therefore, a remand is necessary in order to schedule the Veteran for a VA examination to determine the nature and etiology of any current heart condition to include as secondary to Parkinson's disease and to also include as due to an undiagnosed illness involving a heart condition.  

Parkinson's Disease 

The Veteran filed a claim for tremors in February 2011. 

The Veteran was afforded a VA examination in November 2011. The examiner noted that the Veteran had mild stooped posture, mild loss of automatic movements such as blinking, no balance impairment, no bradykinesia or slowed motion, and no speech changes. The examiner noted that the Veteran has tremor and his right and left upper extremities were mildly affected. The examiner noted muscle rigidity and stiffness with his right and left upper extremities mildly affected. 

The examiner reported that the Veteran had mild cognitive impairment or dementia due to the Veteran's Parkinson's. The Veteran did not have depression. Additional manifestations due to Parkinson's included mild sleep disturbance and mild sexual dysfunction.  

In July 2011, the RO granted service connection for Parkinson's disease with a 30 percent rating effective February 2011. In March 2013, the Veteran filed a notice of disagreement for the initial evaluation of Parkinson's disease as well as for the effective date of award. 

The Veteran was afforded a VA examination in January 2015. The examiner noted that she did not review the Veteran's records. The examiner noted that the Veteran had no stooped posture, mild loss of automatic movements such as blinking, mild balance impairment, mild bradykinesia or slowed motion, and mild speech changes. The examiner noted that the Veteran has tremor and his right and left upper extremities were mildly affected. The examiner noted muscle rigidity and stiffness with his right and left upper and lower extremities. All mildly affected.  

The examiner reported that the Veteran had mild cognitive impairment or dementia due to the Veteran's Parkinson's as well as mild depression. Additional manifestations due to Parkinson's included partial loss of sense of smell, mild sleep disturbance, and mild sexual dysfunction.  

The Veteran's representative asserts that several of the Veteran's residual symptoms of his Parkinson's disease were not adequately evaluated. 

In light of the Veteran's representative's assertions and the fact that the January 2015 VA examiner did not review the record, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature of severity of his Parkinson's disease and any manifestations of his Parkinson's disease. See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Sleep Apnea

In September 2014, the Veteran filed a claim for service connection for sleep apnea secondary to his service connected Parkinson's disease.  

The Veteran was afforded a VA examination in January 2015 for his Parkinson's disease. The examiner noted that additional manifestations/complications due to Parkinson's or its treatment include mild sleep disturbance. 

The Veteran was afforded a VA examination in March 2015 for sleep apnea. The Veteran was diagnosed with sleep apnea. The examiner opined that the Veteran's sleep apnea is less likely than not due to the Veteran's Parkinson's disease because the Veteran's sleep study clearly states obstructive sleep apnea with no mention of a central component. 

Based on the conflicting evidence above and a VA medical opinion that lacks complete rationale, the Board finds that a remand is necessary in order to obtain a new and adequate opinion. Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Memory Loss

In September 1996, the Veteran filed a claim for memory loss as due to an undiagnosed illness.

In an October 1996 VA examination, the Veteran expressed that his hands shake all the time and that he occasionally gets nervous but his main complaint was that his hands shake. Regarding his memory, the Veteran stated that he sometimes cannot remember where he is going and that he seems to forget what his plan was at a certain time. He described his memory loss as blanking out but does not lose consciousness. The Veteran was diagnosed with occasional mild hand tremor and difficulty in concentrating. 

In a final December 1997 rating decision, the RO denied service connection for memory loss as the evidence failed to show a permanent residual or chronic disability subject to service connection and there was no objective medical evidence of a chronic undiagnosed illness involving memory loss and nervousness.

In August 2010, the Veteran filed another claim for service connection for memory loss. In a January 2011 rating decision, the RO denied service connection for memory loss and nervousness because the evidence submitted by the Veteran was not new and material. 

In December 2010, the Veteran's daughter submitted a statement explaining the Veteran's condition. She stated that upon the Veteran's return from Saudi Arabia, she noticed a lot of changes. She expressed that the Veteran started having memory problems and that he confused her with other members of the family who do not resemble her in any way. The Veteran's daughter noted that the Veteran had problem keeping important dates, anniversaries, and birthdays. She also stated that the Veteran is on medication for Parkinson's and that his shakes began in 1991. In addition, the Veteran's daughter indicated that the Veteran has respiratory problems while sleeping and suffers from chronic fatigue, bowl problems, and skin problems.

In November 2011, the Veteran was afforded a VA examination for his Parkinson's disease. The examiner noted that the Veteran had mild cognitive impairment or dementia. The Veteran was afforded another VA examination in January 2015 and the examiner also reported that the Veteran had mild cognitive impairment or dementia. Therefore a VA examination is warranted to address the nature and etiology of the Veteran's memory loss. 

Acquired Psychiatric Disorder

The Veteran was afforded a PTSD VA examination in May 2011 in which the examiner did not diagnose the Veteran with any psychiatric condition. 

In a January 2015 VA examination for Parkinson's disease, the examiner noted that the Veteran has mild depression due to Parkinson's.

Based on the conflicting evidence above, a remand is necessary in order to schedule the Veteran for a VA examination to determine the nature and etiology of any mental condition. 

Inextricably Intertwined Issues 

As the issues being remanded involve issues of service connection related to the service-connected Parkinson's disease and these issues are interconnected with the warranted rating for Parkinson's and stem from various original dates of claim, the Board finds that the issue of the appropriate effective date in appellate status is inextricably intertwined with the remanded issues. 

The Board also finds that the issue of TDIU is inextricably intertwined with the claims on remand. The outcome of the unresolved claims could impact entitlement to these benefits. Harris v. Derwinski, 1 Vet. App. 180 (1991). Therefore, decisions on these matters are deferred until the rating issues are decided.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record. 
 
2. Following receipt of any outstanding medical records, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current heart condition to include as secondary to Parkinson's disease.  Provide the examiner with the claims file, including a copy of this REMAND, for review.

The examiner should provide the following opinions:

Does the Veteran have a current heart condition? If the answer is positive, the examiner should indicate whether: 

It is at least as likely as not (i.e., probability of approximately 50 percent or greater) that any diagnosed heart condition shown on examination had its clinical onset in service or is otherwise related to service, to specifically include whether it is related to his service in the Persian Gulf.

In the alternative, are there cardiovascular manifestations of a disease that cannot be attributed to a clinical diagnosis, to include an undiagnosed illness or a medically unexplained chronic multisymptom illness?

If the prior answers were no, the examiner should provide an opinion as to whether the Veteran's heart condition is proximately caused by or aggravated (worsened) by the Veteran's service-connected Parkinson's disease. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing directive (1), schedule the Veteran for the appropriate VA examination to determine the current nature and etiology of the Veteran's memory loss. Provide the examiner with the claims file, including a copy of this REMAND, for review.

The examiner should provide the following opinions:

Does the Veteran have a current memory loss disability? If the answer is positive, the examiner should indicate whether: 

It is at least as likely as not (i.e., probability of approximately 50 percent or greater) that any diagnosed memory loss disability shown on examination had its clinical onset in service or is otherwise related to service, to specifically include whether it is related to his service in the Persian Gulf.

In the alternative, are there memory loss manifestations of a disease that cannot be attributed to a clinical diagnosis, to include an undiagnosed illness or a medically unexplained chronic multisymptom illness?

If the prior answers were no, the examiner should provide an opinion as to whether the Veteran has a memory loss disability that is proximately caused by or aggravated (worsened) by the Veteran's service-connected Parkinson's disease. 

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished. A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4. After completing directive (1), schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected Parkinson's disease, to include all manifestations of his Parkinson's disease. Provide the examiner with the claims file, including a copy of this REMAND, for review.

The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished. 

5. After completing directive (1), schedule the Veteran for the appropriate VA examination to determine the current nature and etiology of the Veteran's sleep apnea. Provide the examiner with the claims file, including a copy of this REMAND, for review.

The examiner should provide the following opinions:

Whether the Veteran's sleep apnea is proximately caused by the Veteran's service-connected Parkinson's disease?

Whether the Veteran's sleep apnea is aggravated (worsened) by the Veteran's service-connected Parkinson's disease?

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

6.  After completing directive (1), schedule the Veteran for a VA psychiatric examination to determine the current nature and etiology of any acquired psychiatric disorder by an appropriately qualified examiner. Provide the examiner with the claims file, including a copy of this REMAND, for review.

The examiner should provide the following opinions:

Does the Veteran have a current mental health diagnosis? If so, please identify.

For each diagnosis, is it at least as likely as not (50 percent probability or more) that the Veteran's current acquired psychiatric disorder is etiologically related to his active duty service?

If the prior answer was no, the examiner should provide an opinion as to whether the Veteran's acquired psychiatric disorder is proximately caused by or aggravated (worsened) by the Veteran's service-connected Parkinson's disease. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

7. After completion of the above, please readjudicate all claims in appellate status.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


